Exhibit 10.1 TRANSITION AGREEMENT Effective August 10, 2012, First Savings Bank Northwest (the “Bank”), First Financial Northwest, Inc.(“First Financial”) and First Financial Diversified, Inc. ("FFD")and Victor Karpiak agree as follows: Employee: Victor Karpiak, currently Chairman, President and Chief Executive Officer (“CEO”) Companies: First Savings Bank Northwest, First Financial Northwest, Inc., and First Financial Diversified, Inc. 201 Wells Avenue South Renton, Washington 98057 References herein to "First Savings" include both the Bank and First Financial unless otherwise indicated. Purpose: Facilitate the executive succession at First Savings with the transition of Mr. Karpiak's employment until his retirement, and the employment of a successor executive. Transition Schedule: The target schedule for the transition is set forth below.The schedule will be modified to reflect actual developments. ● September 17, 2012:Target date for First Savings to employ a successor executive.At that point, Mr. Karpiak shall be employed as Executive Chairman of the Bank, and President, CEO and Chairman of First Financial.The successor shall assume the positions of President and CEO of the Bank. ●
